Citation Nr: 1026793	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for left ankle sprain residuals.

2.  Entitlement to service connection for left ankle sprain 
residuals.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for joint pain, claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for muscle tension 
headaches, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for insomnia (claimed as 
sleep disturbances), claimed as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to July 
1992, including service in the Southwest Asia theater during the 
Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO denied the Veteran's application to reopen 
his previously denied claim for service connection for left ankle 
sprain residuals.  Regardless of the RO's actions, the Board must 
initially determine whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO also denied what it considered an application to reopen a 
claim for service connection for rheumatoid arthritis (claimed as 
joint pain).  However, the Veteran had previously filed a claim 
for service connection for "rheumatoid arthritis under the 
Persian Gulf War syndrome," which was denied in an August 2002 
decision in which the issue was listed as entitlement to service 
connection for rheumatoid arthritis.  In his current, March 2006 
claim, the Veteran referred to the issue as "s/c for Gulf War 
illnesses for joint pain . . . ."  Since rheumatoid arthritis, 
as a diagnosed disease, would, by definition, fall outside of the 
purview of the law and regulations allowing for compensation for 
disability due to chronic multisymptom illnesses or undiagnosed 
illnesses, the Board finds that the claim should be considered on 
a de novo basis as one for service connection for joint pain 
claimed as due to undiagnosed illness.  Cf. Boggs v. Peake, 520 
F.3d 1330 (2008) (a claim based upon a disease distinct from a 
disease for which service connection had previously been claimed 
cannot be considered an application to reopen the previously 
denied claim).

The RO also denied claims for service connection for insomnia 
(claimed as sleep disturbances), muscle tension headaches, and 
rheumatoid arthritis (claimed as joint pain), each of which was 
claimed by the Veteran as due to an undiagnosed illness, as well 
as a claim for entitlement to service connection for hepatitis C.

In April 2007, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.  The Veteran also requested a Travel Board 
hearing, and one was scheduled for September 2009.  However, the 
Veteran did not report for the hearing or indicate that he had 
good cause for doing so. The request for a Travel Board hearing 
is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2009).

The issue of entitlement to service connection for left ankle 
sprain residuals is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the 
Veteran's claim for service connection for left ankle sprain 
residuals.  The Veteran filed a notice of disagreement (NOD) and 
the RO issued an October 2002 statement of the case (SOC), but 
the Veteran did not file a substantive appeal, and therefore did 
not perfect an appeal from this decision.

2.  Evidence received since the August 2001 denial and October 
2002 SOC is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
left ankle sprain residuals.

3.  Hepatitis C was not shown during active military service or 
for many year thereafter, and the Veteran's current hepatitis C 
is unrelated to any incident of service.

4.  The Veteran's joint pain has been attributed to multiple 
diagnosed joint disabilities, to include cervical spine DDD and 
DJD.

5.  Neither rheumatoid arthritis nor any diagnosed 
musculoskeletal disability arose in service or for many years 
thereafter, and are not otherwise related to service.

6.  Muscle tension represents neither an underlying organic 
pathology nor a disease or injury for which service connection 
would generally be granted, and the Veteran's headaches have not 
manifested to a degree of 10 percent or more.

7.  Insomnia represents neither an underlying organic pathology 
nor a disease or injury for which service connection would 
generally be granted, and the Veteran's insomnia has not 
manifested to a degree of 10 percent or more.


CONCLUSIONS OF LAW

1.  The August 2001 decision that denied the claim for service 
connection for left ankle sprain residuals is final.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.202, 20.302(b), 20.1103 
(2009).

2.  Evidence received since the August 2001 decision and October 
2002 SOC is new and material and the claim for service connection 
for left ankle sprain residuals is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).
 
3.  Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The Veteran does not exhibit signs and symptoms of joint pain 
as a manifestation of an undiagnosed illness that was incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1113, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

5.  Neither rheumatoid arthritis nor any diagnosed 
musculoskeletal disability was incurred in or aggravated by 
service, nor may arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

6.  The Veteran does not exhibit signs and symptoms of headaches 
to a compensable degree as a manifestation of an undiagnosed 
illness that was incurred in or aggravated by service, and 
headaches were not  incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2009); Sanchez-Benitez v. Principi, 259 
F.3d 1356 (2001).

7.  The veteran does not exhibit signs and symptoms of sleep 
disturbances to a compensable degree as a manifestation of an 
undiagnosed illness that was incurred in or aggravated by 
service, and insomnia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2009); Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting the application to reopen the claim for 
service connection for left ankle sprain residuals, the 
application is substantiated, and there are no further VCAA 
duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

As to the remaining claims, in a November 2006 letter, the RO 
notified the Veteran of the evidence needed to substantiate the 
claims for service connection for hepatitis C, sleep 
disturbances, and headaches.  With regard to hepatitis C, the RO 
listed risk factors applicable to the Veteran, and requested that 
he indicate which applied to him.  The November 2006 letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the November 2006 letter complied with this 
requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the November 2006 letter.

As to the claim for service connection for joint pain claimed as 
due to undiagnosed illness, as noted above, the RO treated the 
claim as a petition to reopen rather than on a de novo basis.  
Thus, the RO indicated in its May 2006 letter that the Veteran 
had to submit new and material evidence in order to reopen his 
claim.  However, the RO indicated in the letter how to establish 
entitlement to service connection, including on a presumptive 
basis for Persian Gulf War Veterans.  As the RO indicated how to 
establish entitlement to the underlying benefit the Veteran was 
seeking in his claim for service connection for joint pain 
claimed as due to undiagnosed illness, the Board finds that the 
Veteran was not prejudiced by the RO's error in also indicating 
that he had to submit new and material evidence since the denial 
of his claim for service connection for rheumatoid arthritis.  
See 38 C.F.R. § 19.9(a)(1) (remand required only when further 
action "is essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account 
of the rule of prejudicial error); Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative).

Contrary to VCAA requirements, the VCAA-compliant notice in this 
case was provided after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claims in a 
May 2007 supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).
 The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded multiple 
Persian Gulf War examinations and an examination as to the 
etiology of his hepatitis C.  The Gulf War examinations were 
adequate because, as discussed below, they addressed and 
described all of the Veteran's claimed symptomatology.  The 
hepatitis C examination was adequate because, as shown below, the 
examiners accurately reviewed the evidence of record and 
explained the reasons for their conclusions based on this 
evidence.  Additional examinations were not required because the 
evidence does not reflect that any diagnosed disability may be 
associated with service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for hepatitis C, 
insomnia, muscle tension headaches, and joint pain, are thus 
ready to be considered on the merits.


Analysis

Reopening

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In August 2001, the RO denied the Veteran's claim for service 
connection for left ankle sprain residuals.  The Veteran filed a 
NOD and the RO issued an October 2002 SOC.  The Veteran was 
notified of the SOC in an October 2002 letter, which indicated 
that if he wanted to continue his appeal he would have to file a 
"formal appeal," which he could do by filing the enclosed VA 
Form 9.  Although the Veteran attended an informal DRO conference 
and requested a VA examination in lieu of a formal hearing, and a 
February 2003 examination took place after which the RO issued a 
supplemental SOC (SSOC), the Veteran never filed a substantive 
appeal in response to the RO's SOC.  Therefore, the August 2001 
denial became final.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
20.202, 20.302(b), 20.1103.  

The RO's denial of the claim in its decision, SOC, and SSOC 
acknowledged the in-service left ankle sprain, post service left 
ankle symptoms, but noted the lack of evidence of a permanent or 
chronic residual left ankle disability at separation and the 
negative nexus opinion of the February 2003 VA examiner.  The 
evidence before the RO included July 2000 and January and 
February 2001 VA treatment notes indicating complaints of left 
ankle pain, and the February 2003 VA examiner diagnosed "sprain 
left ankle with residuals less likely than not related to 
military service."  A September 2000 VA treatment note indicated 
a left ankle sprain while playing basketball.  A February 2001 VA 
treatment note also noted complaints of pain in both ankles and a 
diagnosis of possible DJD.  The Board notes that the October 2002 
SOC listed as evidence VA treatment reports from April 2000 to 
April 2001.  Significantly, a September 2001 VA podiatry clinic 
note received in February 2007 contains a diagnosis of left 
calcaneofibular ligament synovitis.

Given that the evidence before the RO at the time of the prior 
denial did not contain a diagnosis of a specific left ankle 
disability, and the evidence received since that denial contains 
a specific left ankle disability, this evidence relates to one of 
the bases for the prior denial - the absence of a diagnosed 
disability potentially residual to the in-service left ankle 
sprain.  Reopening of the claim is therefore in order.


Hepatitis C

As an initial matter, while the Veteran served in Southeast Asia 
during the Persian Gulf War, he does not allege that any of his 
claimed disabilities were the result of combat with the enemy.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran indicated during the RO hearing that he was first 
diagnosed with hepatitis C in 2000 or 2001, and the VA treatment 
notes indicate that he was first diagnosed with hepatitis C 
between April and May 2001.  The STRs reflect that the Veteran 
was a blood donor on October 27, 1987.  He was referred to the 
internal medicine clinic to check on his blood lab test results.  
The November 1987 clinic report indicated that there was no known 
history of hepatitis, no medications presently, and recurrent 
testicular pain.  The assessment was elevated liver function 
tests of uncertain etiology, but ruling out secondary to viral 
etiology.  Also diagnosed was right chronic epidymitis.  The plan 
was to refer to urology for hepatitis B testing.  Subsequent 
November 1987 urine testing showed no growth in 24 hours, and 
blood testing and November 1987 blood testing showed negative 
reactions for hepatitis A, B, and C virus.  

The Veteran indicated during the hearing that he was not 
diagnosed with hepatitis C during service.  He also stated during 
the hearing that he was the first in his family to get hepatitis 
C, and that his brother was an intravenous drug user who did not 
get hepatitis C.  He did not indicate whether or not he had been 
a drug user.

Thus, there is evidence that the Veteran currently has hepatitis 
C and that he donated blood and had elevated liver function tests 
during service.  The Veteran specifically indicated that he did 
not have hepatitis C symptoms during service or continuity of 
symptomatology, and this is supported by the evidence of record 
showing negative hepatitis C testing in service and no diagnosis 
of hepatitis C until many years after service.  The remaining 
question is whether the Veteran's current hepatitis C is related 
to something in service, including elevated liver function tests 
or any of the recognized risk factors.  There are multiple 
medical opinions on this question.

A physician's assistant who conducted an August 2006 VA liver 
examination concluded that the Veteran had drug abuse in the 
1980s with no other causes for the hepatitis C found, and 
therefore concluded that the Veteran's hepatitis C is not caused 
by or a result of his military service.  Later that month, a VA 
physician reviewed the August 2006 VA examination report.  He 
noted that the STRs showed an absence of blood transfusion 
received by the Veteran, but, rather, that he had donated blood.  
The VA physician noted that the Veteran had risk factors of IV 
drug and nasal cocaine abuse for the transmission of hepatitis C, 
and concluded that these were the most likely sources of his 
hepatitis C infection, and not any factors related to military 
service.  He therefore agreed with the assessment that was not 
likely ("less likely than not") that the Veteran's hepatitis C 
is related to service.

On the December 2006 VA liver examination, signed by a 
physician's assistant and physician, it was noted that the 
Veteran was diagnosed with hepatitis C in April 2001, but that he 
had elevated liver function tests at least four years earlier.  
The VA examiners reviewed multiple hepatitis C risk factors.  
With regard to blood transfusion prior to 1992, the VA examiners 
noted that there was no such blood transfusion; rather, the 
Veteran was the donor and not the recipient in October 1987.  
with regard to past or present intravenous drug use, they noted 
that the Veteran admitted to heroin abuse prior to October 1987.  
With regard to blood exposure of skin or mucous membranes 
including accidental needle puncture and sexual transmission, 
they noted that these risk factors were not claimed.  With regard 
to history of hemodialysis and tattoo or repeated body piercing, 
they indicated, "No."  With regard to intranasal cocaine use, 
they indicated that the Veteran admitted to cocaine abuse prior 
to October 1987.  With regard to the Veteran's potential for skin 
and mucous membrane exposure to blood, especially where the 
Veteran was a military corpsman, a medical worker, or a combat 
veteran, they indicated that this risk factor was not applicable.  
After reiterating the diagnosis of hepatitis C, they indicated 
that this disease was not likely ("less likely than not") 
related to service based on three facts.  First, the Veteran 
admitted to a history of heroin and cocaine abuse prior to 
October 1987.  Second, at the time of the October 1987 
transfusion, there was already a question about elevated liver 
function studies.  Third, the Veteran was the donor, and not the 
recipient, with regard to the October 1987 blood transfusion.

The above medical opinions indicating that there is no nexus 
between the Veteran's hepatitis C and service, in particular that 
of December 2006, are entitled to substantial probative weight.  
The December 2006 VA examiners accurately reviewed the evidence 
of record and explained the reasons for their conclusions based 
on this evidence.  This negative nexus opinion evidence is 
therefore entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning). 

Of course, the Board must also consider the Veteran's testimony.  
During the hearing, the Veteran compared himself to his brother, 
a long time intravenous drug user, and wondered why he, and not 
his brother, had hepatitis C.  In his substantive appeal, the 
Veteran indicated that he had never alleged he had received a 
blood transfusion, but that he gave blood because he was ordered 
to do so, and that military official knew of the risk of some 
things concerning deployed troops and blood.

While he is competent to testify as to his observations, see 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the 
Veteran did not disagree with the statements he made to the VA 
examiners indicating intravenous drug use and cocaine use.  The 
evidence, including the Veteran's own statements, thus reflects 
that the Veteran was positive for this risk factor.  Moreover, 
while lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology, see Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009), the Veteran did not put 
forth a specific theory of a relationship between his current 
hepatitis C and service other than through illegal drug use, 
which cannot be the basis for the grant of service connection for 
hepatitis C in this case.  See 38 C.F.R. § 3.301(d).  See also 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m). VAOPGCPREC 7-99 
(1999); VAOPGCPREC 2-98 (1998).  To the extent that he generally 
asserted that his hepatitis C is otherwise related to service, 
the probative value of the trained health care professionals who 
explained the reasons for their conclusion that the Veteran's 
hepatitis C was due to illegal drug use is greater than the 
general assertion of the Veteran based only on  a comparison with 
his brother.  Compare Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 
308-309 (lay testimony is competent to establish the presence of 
varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
("It is generally the province of medical professionals to 
diagnose or label a mental condition, not the claimant"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, 
n.4 ("sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer").

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for hepatitis C.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).




Undiagnosed Illness

For Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including organic diseases of the nervous system 
and arthritis, are presumed to have been incurred in service if 
they manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted to a Persian Gulf veteran who 
exhibits objective indications of chronic disability resulting 
from an undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms, or resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed below.

The symptoms must be manifest to a degree of 10 percent or more 
during the presumptive periods prescribed by the Secretary or by 
December 31, 2011.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. 38 U.S.C.A. §§ 
1117, 1118; 38 C.F.R. § 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply. VAOPGCPREC 8-
98.

In his March 2006 claim, the Veteran requested service connection 
for Gulf War illnesses for joint pain, sleep disturbance, and 
headache.  As noted, the RO adjudicated the claim relating to 
joint pain as an application to reopen the previously denied 
claim for service connection for rheumatoid arthritis, and denied 
the application.  The Board must therefore consider whether the 
Veteran will be prejudiced by its consideration of the underlying 
claim for service connection for joint pain due to undiagnosed 
illness.  In its May 2007 SSOC, the RO indicated that it was 
confirming and continuing the denial of the Veteran's claim for 
service connection for rheumatoid arthritis (now claimed as joint 
pain) as due to an undiagnosed illness because this disability is 
determined to result from a known clinical diagnosis that neither 
occurred in nor was caused by service.  This is the same basis 
for the Board's denial of the claim, as discussed below.  Thus, 
the Veteran is not prejudiced by the Board's decision on the 
recharacterized claim because the RO's denial of the claim below 
was on the same basis.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 

As to the claim for service connection for joint pain due to 
undiagnosed illness, January 1996 Scott and White treatment 
records show that the Veteran had continuing low back pain after 
injuring his back on December 22, 1995.  The diagnosis was low 
back strain, most likely left iliolumbar ligament and paraspinal 
muscular area with possible sacroiliac involvement, and no 
evidence of neurologic or orthopedic deficits.  An April 1997 
Scott and White neurology clinic note indicated the Veteran was 
referred for evaluation of paresthesias, and diagnoses 
paresthesias of unknown etiology, with subsequent testing planned 
to rule out multiple sclerosis, other structural disease, and 
entrapment syndrome.  An April 1997 MRI report contains a 
diagnosis of disc herniation on the right at the C6-7 level with 
neural foraminal encroachment and an otherwise unremarkable MRI.  
A June 1997 follow up treatment note indicated that the Veteran 
was recovering well from C5-6 radiculopathy, did not feel he had 
full use of the right arm, but was doing pretty well other than 
new pain on the left side of the suboccipital region.  After 
examination, the physician indicated that these symptoms likely 
represented continued musculoskeletal neck pain from cervical 
disc disease.

An April 2000 VA treatment note indicated a history of herniated 
disc and right sided neck and back pain.  The diagnoses were 
rhomboid muscle strain, viral gastroenteritis, and contact 
dermatitis.  

On the January 2001 Persian Gulf examination, the Veteran 
complained of joint pain and muscle cramps in the neck, ankles, 
and knees, as well as numbness of the legs.  Examination of the 
back found no costovertebral angle tenderness, examination of the 
extremities showed no cyanosis, clubbing, or edema, crepitus in 
the knees and feet, and point tenderness over the dorsal lateral 
aspect of the feet.  The diagnosis was arthralgia of both joints.

A February 2004 VA treatment note indicated possible herniated 
disc.  A February 2006 VA treatment note indicated complaints of 
pain radiating down the right arm causing tingling in the ring 
and little fingers.  The assessment was C-7 radiculopathy.  A 
November 2004 neurology consult contained a diagnosis, after 
examination, of possibility of very lateral disc at C7-T1 vs. 
neuroma, and consider lower brachial plexopathy (autoimmune?) vs. 
mass in brachial plexus.  A March 2004 VA neurology clinic note 
noted complaints of numbness in the left hand, pain in the left 
arm and elbow, and left hand weakness.  The assessment was 
possible left C7-C8 radiculopathy, with other possibilities 
including entrapment neuropathy of the left arm, including left 
ulnar and left radial, with plexopathy unlikely.  A January 2005 
neurosurgical consultation indicated, contained assessment, after 
detailed examination, of multilevel cervical spondylosis, and 
left C-8 radiculopathy improving with signs of nerve 
regeneration.  A January 2005 VA treatment note indicating that, 
based on neurological examination, it appeared that there was 
improving left C-8 radiculopathy of unclear etiology at that 
point that could be related to an autoimmune deficiency.  A March 
2006 VA treatment note indicated improvement in left C8 
radiculopathy, with radiating right shoulder pain, and concluded 
that the previous left C8 radiculopathy had almost resolved and 
that the new symptoms were more likely due to C8 radiculopathy 
than ulnar nerve-related symptoms because it exceeded what one 
would expect in posterior interosseus nerve.  A May 2006 EMG/NCV 
consult note indicated that there was no peripheral neuropathy or 
focal entrapment detectable in the right upper limb, and EMG 
evidence of a chronic right C8 nerve root lesion.

On the June 2006 Gulf War examination, after reviewing the claims 
file and examining the Veteran, including musculoskeletal and 
neurological examinations, the Master of Physician Assistant 
Studies (MPAS) diagnosed the joint pain as cervical spine DJD, 
DDD, and bilateral upper extremity radiculopathy with residuals, 
and chronic lumbosacral strain with residuals.  The examiner 
referred to May 2006 EMG/NCV results finding no peripheral 
neuropathy or focal entrapment neuropathy in the right upper limb 
and EMG evidence of a chronic right C8 nerve root lesion, and a 
May 2006 cervical MRI finding degenerative changes, central 
stenosis, possible disc herniation, and neural foraminal 
narrowing.

A December 2006 VA neurology consult note indicated after 
examination that right supraspinatus and tricep pain could either 
be radicular in etiology or myofascial and result from multiple 
trigger points along the shoulder and arm.   

The above evidence reflects that, while there was some 
uncertainty as to the cause of the Veteran's joint pain, the more 
recent treatment records, including the most thorough and 
detailed June 2006 Gulf War examination, specifically attributed 
the Veteran's joint pain to cervical spine DJD, DDD, bilateral 
upper extremity radiculopathy with residuals, chronic lumbosacral 
strain with residuals, central stenosis, disc herniation, neural 
foraminal narrowing, and rhomboid muscle strain.  Given these 
multiple diagnoses of disabilities causing multiple joint pain, 
the weight of the evidence reflects that the Veteran's joint pain 
is due to known clinical diagnoses.  Consequently, the claim for 
service connection for joint pain as due to undiagnosed illness 
must be denied.

There remains the question whether of the diagnosed joint 
disabilities, or rheumatoid arthritis, referred to by the 
Veteran, are related to service.  As to rheumatoid arthritis, it 
does not appear that the Veteran has been diagnosed with this 
disability during the appeal period.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 
1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997)) (the presence of a disability at the time of filing 
of a claim or during its pendency warrants a finding that the 
current disability requirement has been met, even if the 
disability resolves prior to the Board's adjudication of the 
claim).  A March 2006 VA treatment note indicates that the 
Veteran's rheumatoid factor was 224, whereas a normal rheumatoid 
factor would be less than 20, but noted that the rheumatoid 
factor goes up with hepatitis and that a rheumatology opinion 
would be requested.  It does not appear that such an opinion was 
requested.  However, even assuming a diagnosis of rheumatoid 
arthritis, the evidence is against a finding that this, or any of 
the other diagnosed musculoskeletal disabilities arose during 
service or within the one-year presumptive period or is otherwise 
related to service.  There are no complaints, treatment, or 
diagnoses relating to the musculoskeletal system in the STRs 
other than the left ankle which are discussed above and in the 
remand portion of this decision, with the exception of a January 
1992 notation of a swollen finger on the right hand that was 
diagnosed as right hand pain secondary to contusion.  However, 
there is no evidence of a current right hand disability.

The above evidence reflects that no currently diagnosed 
musculoskeletal disability had its origin in service or for many 
years thereafter, and the evidence does not reflect that any such 
disability, to include rheumatoid arthritis is related to 
service.  Thus, service connection is not warranted on a direct 
incurrence basis for any diagnosed musculoskeletal disability on 
a direct incurrence  basis.

Headaches

During the January 2001 VA Persian Gulf examination, the Veteran 
indicated that he had been experiencing headaches since 1992.  
The headaches occurred three times per week, and was located in 
the back of the head and felt like throbbing.  There was no 
nausea or vomiting associated with the headaches.  The head was 
normal on examination and neurological examination indicated 
"intact."  The diagnosis was headaches.  On the June 2006 VA 
examination, the Veteran indicated that his headaches began in 
2001, and that when his allergies flare up he has an increase in 
the frequency of headaches.  He also indicated that he generally 
did not take medication for the headaches, but he took Tylenol 
for prolonged headaches, and this relieved them and they resolved 
without treatment.  He described the headache as a bandlike 
squeezing headache with sinus pressure/pain.  Neurological 
examination was grossly intact with no focal deficits, cranial 
nerves were normal/intact, cerebellar examination was normal.  
The diagnosis was muscle tension headaches.

During the RO hearing, the Veteran indicated that he had 
headaches during service and self medicated, but did not seek 
treatment.  

The above evidence reflects that the Veteran has been diagnosed 
with muscle tension headaches.  Muscle tension represents neither 
an underlying organic pathology nor a disease or injury for which 
service connection would generally be granted.  See 38 U.S.C.A. 
§§ 1110, 1131; Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-
1362 (Fed. Cir. 1999).  In contrast, headaches are specifically 
listed as a manifestation of an undiagnosed illness for which 
service connection may be granted on the basis of Gulf War 
service.  Thus, muscle tension headaches are precipitating 
factors rather than a real clinical diagnosis within the meaning 
of VA regulations.  However, in order for the Veteran to be 
eligible for service connection for undiagnosed illness based on 
his Gulf War service, the symptoms must be manifest to a degree 
of 10 percent.  Headaches are generally evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100, which provides the criteria 
for evaluating migraine headaches.  Under DC 8100, a compensable 
rating is warranted when there are characteristic prostrating 
attacks averaging one in two months over the last several months, 
and higher rating are warranted for more frequent attacks.  Here, 
however, the evidence reflects that the Veteran does not 
experience prostrating attacks due to his headaches.  
Consequently, they have not manifested to a compensable degree at 
any time and service connection on a presumptive basis must be 
denied.

Sleep Disturbance/Insomnia

During the January 2001 VA Persian Gulf War examination, the 
Veteran indicated that he had had sleep problems since 1992, that 
he wakes up between 2 and 4 am every morning, and, once awake, it 
takes him about one hour to fall back asleep, although some 
nights he does not fall back asleep at all.  The Veteran 
indicated that he gets an average of 4-6 hours of sleep per 
night.  The diagnosis was insomnia.  On the June 2006 Persian 
Gulf War examination, the Veteran indicated that he began having 
sleep problems in 2001, and that he was treated with Temazepam 
which controls the condition, allowing him to sleep 5-6 hours per 
night.  The diagnosis section indicated "sleep disturbances 
diagnosed as insomnia."

During the hearing, the Veteran indicated that he first started 
experiencing symptoms of insomnia around 1994.

The above evidence reflects that the Veteran has been diagnosed 
with insomnia due to his sleep disturbances.  However, insomnia 
represents neither an underlying organic pathology nor a disease 
or injury for which service connection would generally be 
granted.  See 38 U.S.C.A. §§ 1110, 1131; Sanchez-Benitez, 259 
F.3d at 1361-1362.  In order for a Veteran to meet the "current 
disability" requirement, the Veteran must prove the existence of 
a disability, and one that has resulted from a disease or injury 
that occurred in service.  In contrast, sleep disturbances are 
specifically listed as a manifestation of an undiagnosed illness 
for which service connection may be granted on the basis of Gulf 
War service.  Thus, sleep disturbances are precipitating factors 
rather than a real clinical diagnosis within the meaning of VA 
regulations.  However, in order for the Veteran to be eligible 
for service connection for undiagnosed illness based on his Gulf 
War service, the symptoms must be manifest to a degree of 10 
percent.  The Veteran's insomnia (claimed as sleep disturbances) 
is rated under hyphenated diagnostic codes 8868-6847.  DC 6847 
provides the criteria for evaluating sleep apnea syndromes.  
Under DC 6847, a compensable rating is warranted for persistent 
daytime hypersomnolence.  Here, however, the evidence reflects 
that the Veteran does not experience persistent daytime 
hypersomnolence.  Consequently, the Veteran's insomnia has not 
manifested to a compensable degree at any time and service 
connection on a presumptive basis must be denied.




Conclusion

For the foregoing reasons, the claims for service connection must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim for service connection for left 
ankle sprain residuals is granted.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for joint pain, claimed as due 
to an undiagnosed illness, is denied.

Entitlement to service connection for a musculoskeletal 
disability, to include rheumatoid arthritis, is denied.

Entitlement to service connection for muscle tension headaches, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for insomnia (claimed as sleep 
disturbances), claimed as due to an undiagnosed illness, is 
denied.



REMAND

Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or recurrent 
symptoms of a disability) that may be associated with an in-
service event, injury, or disease, but there is insufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 
2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   The 
Veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated with 
service is low. McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410, 419 (2006).

As noted above, the Veteran has been diagnosed left 
calcaneofibular ligament synovitis and suffered an in-service 
left ankle sprain.  The February 2003 VA examiner did not address 
whether there is a relationship between this disability and the 
in-service left ankle sprain, and did not provide a rationale for 
his diagnosis of sprain left ankle with residuals less likely 
than not related to service.  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Consequently, a new VA examination as 
the nature and etiology of the Veteran's current left ankle 
disability.

Accordingly, the claim for service connection for left ankle 
sprain residuals is REMANDED for the following action:

Schedule the Veteran for a VA examination 
as to the nature and etiology of any left  
ankle disability.  All necessary tests 
should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should first identify any 
current left ankle disability or 
disabilities.  Then, as to any diagnosed 
left ankle disability, the examiner should 
indicate whether it is as least as likely 
as not (50 percent probability or more) 
that such disability is related to the 
Veteran's in-service left ankle sprain or 
anything else in service.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries; and that his reports must be 
taken into account in formulating the 
requested opinions. 
 
If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


